Title: From Thomas Jefferson to Samuel Tucker, 2 March 1806
From: Jefferson, Thomas
To: Tucker, Samuel


                        
                            Sir
                            
                            Washington Mar. 2. 06.
                        
                        As far as I can judge from your letter of Jan. 20. which I recieved only two days ago, your claim of 3. years
                            & 10. months pay & subsistence is in the condition of many other just claims, barred by the act of limitation. this
                            being the act of the legislature, no other power can relieve against it. numberless applications have been made to get the
                            door opened again, and attempts are making to specify particular descriptions of claims to which that indulgence may be
                            granted. whether these will succeed, & whether they would include yours, I am not able to say. it might not be amiss for
                            you to ask the attention of some one of your delegates in Congress to your claim, from whom you might get information on
                            the subject. I should have been happy to give you a more agreeable answer, but truth is the law by which we must govern
                            ourselves. accept my salutations & respects.
                        
                            Th: Jefferson
                            
                        
                    